internal_revenue_service number info release date index numbers date dear mr this letter responds to your inquiry dated date concerning the limitations if any on your organization’s becoming involved in a school construction levy your organization is described in sec_501 of the internal_revenue_code the code and questions whether it can take a position regarding the levy if the levy is properly presented and decided by the board it is unclear whether this board is an administrative or a legislative board we regard your question as a request for information and respond with this information_letter an information_letter is a statement that calls attention to well- established interpretation or principle of tax law without applying it to a specific set of facts an information_letter is advisory only accordingly a taxpayer may not rely on any statement made in the information_letter an organization is not described in sec_501 of the code if it is an action_organization an action_organization is one if a substantial part of its activities is attempting to influence legislation by propaganda or otherwise the two terms legislation and substantial part are vague and warrant some explanation the term legislation generally includes action by the united_states congress any state legislature any local council or similar governing body or by the public in a referendum initiative constitutional amendment or similar procedure the term legislation does not include actions by an administrative body the term administrative body includes school board housing authority sewer and water district zoning board and other similar federal state or local special purpose body whether elective or appointive accordingly an organization would not be influencing_legislation within the meaning of the code if it proposed to a park authority that it purchase a particular tract of land for a new park it would not matter that such an attempt would necessarily require the park authority eventually to seek appropriations to support a new park the term substantial part is not defined however congress was concerned that the meaning of substantial part is vague and thereby tended to encourage subjective and selective enforcement consequently congress remedied the vague substantial part standard by setting specific permissible expenditure limitation for those organizations that make a so-called sec_501 election generally any electing organization will for any taxable_year have nontaxable lobbying amounts and taxable lobbying amounts the code regards nontaxable lobbying amounts as insubstantial lobbying amounts thus a charitable_organization that expends nontaxable lobbying amounts incurs neither a tax nor revocation however there are for any organization during a taxable_year a specific limitation on the nontaxable lobbying amounts amounts spent exceeding the limitation are taxable lobbying taxable amounts and are taxable under sec_4911 of the code additionally if these excess_lobbying_expenditures normally exceed percent of the nontaxable amounts over a four-year period then the expenditures are taxed and the organization’s exemption may be revoked we hope this has been of assistance if you have any questions you may contact identification_number at sincerely joseph j urban acting manager projects branch exempt_organizations
